Citation Nr: 1513946	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left knee internal derangement. 

2. Entitlement to an intial disability rating in excess of 10 percent for left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and February 2011 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  In the July 2010 decision, the RO denied a rating in excess of 10 percent for left knee internal derangement.  In February 2011, the Veteran was granted service connection for left knee osteoarthritis, assigning a 10 percent disability rating effective October 26, 2009.  

In January 2015, the Veteran testified regarding this matter at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for left knee internal derangement, rated at 10 percent, effective June 14, 1973, and left knee osteoarthritis, rated at 10 percent, effective October 26, 2009.  The July 2010 rating decision indicated that the Veteran was sent a Veteran's Claims Assistance Act (VCAA) letter dated April 6, 2010, and that VA treatment records from San Antonio from November 2009 to May 2010, and June 3, 2010, were reviewed.  However, these records are not associated with the Veteran's case file.  Additionally, the February 2011 rating decision indicated that the Veteran was afforded a VA examination of his left knee in November 2010.  The VA examination and VA treatment records from San Antonio dated October 5, 2010, were reviewed by the RO, but these records are also not associated with the Veteran's case file.  Moreover, a September 2014 supplemental statement of the case (SSOC) response letter noted the Veteran received a SSOC, but no SSOC is associated with the Veteran's case file.  As the RO reviewed and discussed these missing records, the Board finds a remand is necessary to associate all the missing documents with the case file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claims file outstanding VA treatment records, including those from VA medical center in San Antonio, Texas, from November 2009 to June 2010, and the November 2010 VA examination.  Additionally, obtain and associate the April 2010 VCAA notice and the SSOC. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




